      Case 2:15-cv-05642-CAS-JC Document 430 Filed 07/17/19 Page 1 of 1 Page ID #:7853

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                              CIVIL MINUTES - TRIAL
 Case No.         CV15-5642-CAS(JCx)                                                                             Date     July 17, 2019
 Title:           MARCUS GRAY; ET AL. v. KATY PERRY; ET AL.
 Present: The Honorable             CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
                           Catherine Jeang                                                                       Laura Elias
                            Deputy Clerk                                                       Court Reporter/Recorder, Tape No.

                Attorneys Present for Plaintiff(s):                                              Attorneys Present for Defendants:
                           Michael Kahn                                                                   Vincent Chieffo
                           Lauren Cohen                                                                   Jacob Albertson
                            Eric Kayira                                                                   Christine Lepera
                                                                                                           Jeffrey Movit
                                                                                                            Aaron Wais
                                                                                                        Gabriella Nourafchan

                              Day Court Trial                    1ST                  Day Jury Trial
                                                st
           One day trial:       X   Begun (1 day);        X     Held & Continued;                 Completed by jury verdict/submitted to court.
 X    The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.            Exhibits identified.          Exhibits admitted.

      Plaintiff(s) rest.                                Defendant(s) rest.
      Closing arguments made by                         plaintiff(s)                  defendant(s).                     Court instructs jury.
      Bailiff(s) sworn.                                 Jury retires to deliberate.                                     Jury resumes deliberations.
      Jury Verdict in favor of                          plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                      Polling waived.
      Filed Witness & Exhibit Lists                     Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                           plaintiff(s)                      defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                       plaintiff(s)                      defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                     is            granted.               denied.             submitted.
      Motion for mistrial by                                                   is            granted.               denied.             submitted.
      Motion for Judgment/Directed Verdict by                                  is            granted.               denied.             submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X    Case continued to        July 18, 2019, at 9:00 A.M.                                 for further trial/further jury deliberation.
      Other:
                                                                                                                        05         :       00

                                                                                      Initials of Deputy Clerk                  CMJ




CV-96 (06/06)                                                 CIVIL MINUTES - TRIAL                                                             Page 1 of 1
